MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Oct 20 2017, 9:42 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian J. Johnson                                         Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph E. Haselden,                                      October 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A01-1705-CR-1141
        v.                                               Appeal from the Hendricks Circuit
                                                         Court
State of Indiana,                                        The Honorable Daniel F. Zielinski,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         32C01-1508-CM-1057



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017        Page 1 of 7
                                               Case Summary
[1]   Joseph E. Haselden (“Haselden”) appeals his conviction for Operating a

      Vehicle While Intoxicated, as a Class A misdemeanor. 1 He presents the sole

      issue of whether the trial court abused its discretion by admitting a toxicology

      report despite Haselden’s objection that his blood draw had been obtained

      pursuant to a search warrant unsupported by probable cause of his

      intoxication.2 We affirm.



                                Facts and Procedural History
[2]   At approximately 2:00 a.m. on July 1, 2014, Brownsburg resident Stanley Bell

      (“Bell”) heard a blaring car horn in his front yard. Upon investigation, Bell

      discovered Haselden unconscious behind the wheel of his vehicle, which had

      crashed and rolled. Bell called 9-1-1.


[3]   Brownsburg Police Officers Joe Fults and David Marcum were dispatched in

      response to Bell’s call. They found Haselden, who had regained consciousness,

      with blood running down his face and his vehicle “crushed around him.” (Tr.

      at 38.) Haselden reported that his girlfriend had been with him and wanted the

      officers to locate her. After the search effort was unavailing, Officer Marcum




      1
          Ind. Code § 9-30-5-2(b).
      2
          Haselden has not asserted a lack of probable cause that he was operating a vehicle.


      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017   Page 2 of 7
      used Haselden’s cell phone to contact Haselden’s girlfriend. She advised the

      officer that Haselden had already dropped her off at home.


[4]   Haselden also stated that he believed he was in Mooresville, headed home to

      Avon. Based upon Haselden’s disorientation, dilated pupils, slurred speech,

      and relative lack of injuries (indicating that he likely had not braced himself),

      Officer Marcum suspected that Haselden was intoxicated. As Haselden was

      being transported to a hospital, Officer Marcum applied for a search warrant to

      procure a blood draw from Haselden.


[5]   Officer Marcum used a pre-printed Affidavit for Blood Draw form, checking

      boxes indicating that he was investigating a motor vehicle crash, the driver had

      operated a vehicle involving a fatality or serious bodily injury, and the driver

      had exhibited slurred and lethargic speech and dilated eyes. Erroneously,

      Officer Marcum also checked a box indicating that serious bodily injury had

      been sustained by someone other than the driver.3


[6]   The requested search warrant was issued approximately ninety minutes after

      the crash. A hospital phlebotomist drew Haselden’s blood sample at around

      4:15 a.m., and it was submitted to the Indiana Department of Toxicology for

      analysis. Testing revealed that Haselden had a blood alcohol content of 0.18




      3
          Haselden does not claim that the mistake was deliberate.


      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017   Page 3 of 7
      grams of alcohol per 100 milliliters of blood. His blood also tested positive for

      benzodiazepines and opiates.


[7]   Haselden was charged with Operating a Vehicle While Intoxicated and

      Operating a Vehicle with an Alcohol Concentration of 0.15 or greater, and

      subsequently filed a motion to suppress the toxicology results. Following a

      hearing conducted on March 7, 2016, Haselden’s motion to suppress was

      denied. He was tried in a bench trial conducted on April 10, 2017. The trial

      court entered a judgment of conviction upon the charge of Operating a Vehicle

      While Intoxicated and sentenced Haselden to thirty days to be served in a

      Community Corrections program. This appeal ensued.



                                 Discussion and Decision
[8]   At his bench trial, Haselden objected to the admission of the blood test results

      obtained during his hospitalization pursuant to the warrant requested by Officer

      Marcum. Haselden argued that Officer Marcum’s documented observations

      that Haselden had dilated pupils and slurred speech did not amount to probable

      cause supporting the issuance of the warrant and thus Haselden’s blood was

      obtained in violation of his constitutional rights. On appeal, he suggests that

      slurred, lethargic speech and pupil dilation are consistent with a medical

      condition or accidental injury and contends that, in his case, these

      manifestations have no established nexus to intoxication.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017   Page 4 of 7
[9]    We review a trial court’s determination as to the admissibility of evidence for

       an abuse of discretion. Clark v. State, 994 N.E.2d 252, 259-60 (Ind. 2013). We

       will reverse only where the decision is clearly against the logic and effect of the

       facts and circumstances before the trial court and the error affects a party’s

       substantial rights. Id. at 260.


[10]   The Fourth Amendment to the United States Constitution and Article 1,

       Section 11 of the Indiana Constitution require that a search warrant be

       supported by probable cause. See Combs v. State, 895 N.E.2d 1252, 1255 (Ind.

       Ct. App. 2008), trans. denied. In deciding whether to issue a search warrant,

       “[t]he task of the issuing magistrate is simply to make a practical, commonsense

       decision whether, given all the circumstances set forth in the affidavit … there is

       a fair probability that contraband or evidence of a crime will be found in a

       particular place.” Query v. State, 745 N.E.2d 769, 771 (Ind. 2001) (quoting

       Illinois v. Gates, 462 U.S. 213, 238 (1983)). Probable cause determinations “are

       not technical; they are the factual and practical considerations of everyday life

       on which reasonable and prudent men, not legal technicians, act.” Gates, 462

       U.S. at 231.


[11]   The duty of the reviewing court is to determine whether the magistrate had a

       “substantial basis” for concluding that probable cause existed. Query, 745

       N.E.2d at 771. A substantial basis requires the reviewing court, with significant

       deference to the magistrate’s determination, to focus on whether reasonable

       inferences drawn from the totality of the evidence support the determination of

       probable cause. Id. A “reviewing court” in this context includes both the trial

       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017   Page 5 of 7
       court ruling on a motion to suppress and an appellate court reviewing that

       decision. Id. In conducting our review, we consider only the evidence

       presented to the issuing magistrate and not post hoc justifications for the search.

       Id. “[T]he amount of evidence needed to supply probable cause of operating

       while intoxicated is minimal[.]” Hannoy v. State, 789 N.E.2d 977, 989 (Ind. Ct.

       App. 2003).


[12]   Officer Marcum checked boxes on the Affidavit for Blood Draw form 4 and

       supplied additional text to the extent that the magistrate was informed: (1)

       Haselden was the sole occupant of a vehicle that had been “involved in a fatal

       or serious bodily injury crash,”5 (2) he was found seated behind the wheel, (3)

       he had speech that was “slurred and lethargic,” and (4) his “eyes were dilated.”

       (Exhibits, pgs. 9-10.) Haselden observes that Officer Marcum did not claim to

       have detected an odor of alcohol emanating from Haselden or his vehicle.

       Haselden then insists that the description of his physical manifestations is

       inadequate to establish probable cause of his intoxication.


[13]   We acknowledge that slurred speech and pupil dilation may stem from causes

       other than substance use. However, these physical manifestations may also

       suggest intoxication. In this instance, a police officer with several years field

       experience swore under oath that Haselden’s physical presentation caused the




       4
         The use of boilerplate language is valid “as long as the affidavit contains sufficient facts specific to the
       search at issue to establish probable cause[.]” Rios v. State, 762 N.E.2d 153, 160 (Ind. Ct. App. 2002).
       5
           This language appears in a checked box separate from the box that was checked in error.


       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017                  Page 6 of 7
       officer to suspect intoxication. It would have been preferable for the officer to

       include other information known to him at the time; for example, Haselden was

       so disoriented that he believed his girlfriend was still with him and that he was

       in a different town. Despite this omission, however, we find the information

       given to be adequate to permit the magistrate to draw reasonable inferences

       supporting the determination of probable cause. See Query, 745 N.E.2d at 771.



                                               Conclusion
[14]   The magistrate had a substantial basis for concluding that probable cause of

       Haselden’s intoxication existed. Haselden has not shown that the trial court

       abused its discretion by admitting into evidence Haselden’s toxicology report.


[15]   Affirmed.


       Baker, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1705-CR-1141 | October 20, 2017   Page 7 of 7